Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 4th, 2020 has been entered. Claims 1, 28-29, 32-34, and 36-52 remain pending in the application. The claim objections in the non-final rejection has been overcome.

Allowable Subject Matter
Claims 1, 28-29, 32-34, and 36-52 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a disposable mold core for producing a fiber-reinforced component comprising a support core and an inner core, wherein the inner core is binder-free and formed of a granulate, the support core being configured as a printed, rapid prototyped element, and a separating layer which seals off the support core and is located on an exterior of the support core, or a compensatory element arranged between two segments of the support core connecting these segments in a relatively movable configuration.

The closest prior art is Steffen (CN102101361), which teaches a disposable mold core for producing a fiber-reinforced component comprising a support core and an inner core. However, Steffen does not teach that the inner core is binder-free and formed of a 

While one of ordinary skill in the art could use Fukushima (JPH04294132) to modify Steffen and teach the missing limitation of the inner core being binder-free and formed of a granulate, this combination would still not teach the missing limitations of the support core being configured as a printed, rapid prototyped element, and a separating layer which seals off the support core and is located on an exterior of the support core, or a compensatory element arranged between two segments of the support core connecting these segments in a relatively movable configuration. Because there is no proper combination or teaching in the art that can be properly applied to Steffen and Fukushima in order to make the invention as described by the claims, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/